Citation Nr: 0819573	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  05-38 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a laceration scar 
of the right thigh.

3.  Entitlement to service connection for a burn scar on the 
chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1970 to December 
1973, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).   

A hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of evidence is 
required before resolution of the issues on appeal.  The 
Board's review of the claims file reveals that the veteran 
has reported that he is in receipt of disability benefits 
from the Social Security Administration.  In this regard, a 
VA mental health clinic note dated June 27, 2006, reflects 
that the veteran was "on SSDI."  Significantly, however, 
the records from that agency have not been obtained.  VA has 
a statutory duty to assist a claimant in obtaining relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes VA to obtain.  
See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).  The 
head of any Federal department or agency shall provide such 
information to the Secretary of VA as the Secretary may 
request for purposes of determining eligibility for or amount 
of benefits, or verifying other information with respect 
thereto.  See 38 U.S.C. § 5106.  

Where VA has actual notice of the existence of records held 
by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  This 
duty extends to obtaining a copy of the SSA decision awarding 
or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 
163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996).  While the decision by SSA on the claim for SSA 
benefits is not controlling with respect to VA's 
determination on a claim, see Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991), SSA's determination regarding the 
veteran's unemployability and the reasons for that 
determination are pertinent for VA purposes.  See Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).

The duty to assist a claimant in obtaining records held by 
SSA is not limited to issues involving unemployability status 
or severity of service-connected disorders, but extends to 
claims for service connection.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the Board denied an application to 
reopen a claim for service connection for schizophrenia.  The 
Board acknowledged the existence of outstanding records held 
by SSA, but concluded that the records would be irrelevant, 
as the veteran was awarded SSA disability benefits years 
after service (suggesting that any records held by SSA would 
relate only to the severity of the psychiatric disorder).  
The Court held that VA was nevertheless required to request 
the records from SSA, as SSA's award of benefits was based on 
the same condition for which the veteran was now seeking 
service connection, and in light of the possibility that SSA 
records could contain relevant evidence, including medical 
opinions as to the etiology of the condition.  Quartuccio, 16 
Vet. App. at 187-88.  Therefore, a remand is required to 
obtain the veteran's Social Security Administration records.  

The Board also notes that during the hearing held in April 
2008, the veteran testified that he had recently received 
additional treatment for a psychiatric disorder at the VA 
facility in Wade Park, and that he was to Ravenna.  The 
veteran also made reference to a VA facility in Canton.  
Records should be obtained from each of those facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

2.  Obtain all recent VA medical 
treatment records pertaining to 
psychiatric treatment, including 
records from VA facilities in Wade 
Park, Ravenna, and Canton.  

3.  If any of the above requested 
records are shown to be at another 
storage facility, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain the 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

4.  Then, after ensuring any other 
necessary development has been 
completed, to specifically include 
conducting any VA examinations deemed 
necessary, readjudicate the veteran's 
claims of service connection.  If 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

